Citation Nr: 1018594	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970 
and from May 1971 to June 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that decision, the RO denied entitlement to service 
connection for hemorrhoids.

The Board denied the claim in August 2003, and the Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In September 2004, the Court vacated the 
Board's August 2003 decision and remanded the matter.  In 
April 2005, the Board again denied the Veteran's claim.  In a 
May 2007 memorandum decision, the Court again vacated and 
remanded the matter to the Board.

In November 2007, the Board remanded the claim.  After the 
claim was returned to the Board, the Board again denied it in 
July 2008.  The Veteran again appealed the Board's denial to 
the Court.

In June 2009, counsel for the Veteran and VA filed a Joint 
Motion with the Court to vacate and remand the July 2008 
Board decision.  In a June 2009 Order, the Court granted the 
Joint Motion, vacating the Board's July 2008 decision and 
remanding this matter to the Board for further proceedings 
consistent with the Joint Motion.  In November 2009, the 
Board remanded the claim for a new VA examination as to the 
etiology of his hemorrhoids.  As discussed below, this 
examination was conducted and the examination report provides 
an adequate basis on which to render a decision on the claim.  
Consequently, the RO complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran did not have hemorrhoids in service, and his 
current hemorrhoids are unrelated to his in-service rectal 
bleeding or anything else in service.




CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a June 2001 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection for hemorrhoids.  The letter also explained that 
the Veteran could provide private medical records himself or 
authorize VA to do so, and explained how to do so.  The 
letter also described VA's duty to assist him in obtaining 
evidence, and indicated that VA would try to help get federal 
records, but that the Veteran was responsible for providing 
information about these records so that VA could request 
them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The June 2001 letter indicated that 
the Veteran should tell the RO about any information or 
evidence he wanted it to try to get for him, and to send the 
evidence needed as soon as possible.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in March 2006 and December 2007 letters.

The June 2001 letter was not clear about delineating the 
responsibilities of VA and the Veteran in obtaining 
additional evidence.  To the extent that this was error with 
regard to the second and third elements of proper VCAA 
notice, the Board must determine if the error has prejudiced 
the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required 
only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).  The 
second and third element errors in this case were not 
prejudicial in this case.  This case began with a March 2001 
claim.  Since then, it has been remanded by the Court and the 
Board multiple times.  As discussed below, there is evidence 
that the Veteran complained of rectal bleeding and pain with 
a hemorrhoid during service and the Veteran underwent a post-
service hemorrhoidectomy.  The dispositive issue is whether 
the hemorrhoids during the appeal period are related to the 
in-service symptoms reported by the Veteran, and the Veteran 
and his attorney have been placed on notice of this fact and 
been afforded the opportunity to present evidence and 
argument on this question.  Therefore, any error with regard 
to the second and third elements of VCAA notice are harmless 
because they did not affect the fairness of the appeal and 
were not outcome determinative, and there is no indication 
that there are any private or Federal records that were not 
produced because of any VCAA notice error.  Another remand 
for additional VCAA notification would therefore be 
superfluous and unnecessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

In addition, contrary to VCAA requirements, the Dingess-
compliant notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in the January 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran has been 
provided with multiple VA examinations as to the etiology of 
his hemorrhoids.  When the June 2009 Joint Motion indicated 
that the January 2008 VA examination was inadequate because 
it was base on an inaccurate factual premise, the Board 
remanded the claim for a new VA examination, and that 
examination was conducted in January 2010.  As explained 
below, this examination provides an adequate basis on which 
to decide the claim because the examiner accurately recounted 
and considered the in-service and post-service evidence and 
explained the reasons for his conclusion.  Another remand for 
a new examination is therefore not required.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Finally, the Board notes that the Veteran's attorney 
indicated in a February 2010 letter that he had not received 
a copy of the January 2010 VA examination report and that he 
could therefore not respond to the RO's January 2010 SSOC 
continuing the denial of the claim.  He also requested that 
the RO not certify the appeal to the Board until responding 
to his request, and notify him when the appeal was being 
certified to the Board.  The RO replied to this letter and 
provided the requested information in a February 2010 letter.  
It also sent him a copy of its March 2010 letter informing 
the Veteran that his case was being returned to the Board.  
Therefore, the Board finds that the RO responded fully and 
appropriately to the requests of the Veteran's attorney and 
the Board will decide the claim notwithstanding the lack of 
additional argument by the Veteran's attorney.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
hemorrhoids is thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr, 21 Vet. App. at 307; Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was diagnosed with hemorrhoids in January 2001 VA 
outpatient treatment (VAOPT) records.  He subsequently 
underwent an August 2001 hemorrhoidectomy.  Thus, even though 
there was no evidence of hemorrhoids on the most recent, 
January 2010 VA examination, there is evidence of a current 
disability because of the diagnosis of this disability during 
the appeal period.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  (the presence of a disability at the time of filing 
of a claim or during its pendency warrants a finding that the 
current disability requirement has been met, even if the 
disability resolves prior to the Board's adjudication of the 
claim).

There is also evidence of in-service symptomatology.  On 
service general medical evaluation in January 1967, the 
Veteran reported having intermittent rectal bleeding for the 
past one and one half weeks.  Digital examination was 
negative and the impression was rectal bleeding.  Surgical 
consultation and proctoscopy were arranged.  A January 1967 
referral to a surgeon indicates that digital examination of 
the rectum was negative and that there was no evidence of 
hemorrhoids.

The surgical consultant indicated in January 1967 that the 
Veteran had had a good preparation and that the scope was 
passed to 25 centimeters with ease.  There were no evident 
mucosal or extrinsic lesions.  The Veteran was to have a 
barium enema and then return.

A February 1967 barium enema allowed visualization of the 
entire colon. Abnormalities were not revealed.  The 
impression was a negative barium enema.  

On a March 1970 occupational physical examination, the 
Veteran's skin, anus, and rectum were normal.

An April 1971 report of medical examination indicates that 
the Veteran's skin, anus, and rectum were normal.  On the 
April 1971 report of medical history, the Veteran indicated 
that he did not have and had never had piles or rectal 
disease. 

On service evaluation in January 1972, the Veteran complained 
of pain with a hemorrhoid.  Sitz bath and a suppository were 
prescribed.  Objective findings were not recorded at that 
time.

The  June 1973 separation examination report indicates that 
the Veteran's rectum and prostate were normal to digital 
exam.  The skin, anus, and rectum were normal.  His 
hematocrit was 44 percent.  Multiple medical problems were 
noted in the notes and significant or interval history 
section (#73), but hemorrhoids or rectal bleeding were not 
listed.  On the June 1973 report of medical history, the 
Veteran again indicated that he did not have and had never 
had piles or rectal disease.

The first post-service medical evidence of the Veteran's 
hemorrhoids appears to be in private treatment notes from 
Drs. Mebane and Berglund beginning in April 2000, indicating 
medications prescribed for hemorrhoids.  The Veteran 
subsequently underwent hemorrhoidectomy surgery in August 
2001 at a VA Medical Center.

Prior to April 2000, the Veteran filed multiple claims for 
service connection.  In August 1973, the Veteran filed a 
claim for service connection, indicating the nature of 
sickness as back pain, broken right arm, headache, and leg 
and knee ache.  In January 1974, the Veteran filed a claim 
for service connection for a back disability.  He 
subsequently filed claims for service connection for hearing 
loss and depression.  There are numerous private and VA 
treatment records prior to April 2000, as well as March and 
June 1975 VA examination reports, which indicate treatment 
for these and other symptoms and disabilities, but not for 
hemorrhoids or related symptoms.

While the absence of clinical confirmation of hemorrhoids in 
the STRs and of clinical evidence of hemorrhoids prior to 
April 2000 is not dispositive of the Veteran's claim, it is a 
factor that may be taken into consideration by the Board.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc) (the Board may consider in its assessment of 
a service connection claim the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue).

The Veteran has indicated that, notwithstanding the absence 
of clinical confirmation of hemorrhoids in the STRs and 
clinical evidence of hemorrhoids prior to April 2000, he in 
fact had hemorrhoids in service and since service.  In his 
March 2001 claim, the Veteran wrote, "This condition first 
occurred in service."  In his November 2001 notice of 
disagreement (NOD), the Veteran wrote that he had hemorrhoids 
for many years and self medicated until he found that he 
could get help from VA.  He also indicated that hemorrhoids 
are the kind of condition that can go away with medication 
and then return.  The Veteran made similar statements VA 
physicians regarding continuity of hemorrhoid symptomatology.

The Veteran is competent to testify that he had rectal 
bleeding and hemorrhoids during and since service, as he 
could observe the bleeding and feel what he believed to be 
hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, even when lay testimony is 
competent, it may be weighed against the other evidence of 
record to determine if it is accurate and/or credible.  Id.; 
see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, 
credibility can be affected by factors such as inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, and facial 
implausibility).  Based on the above evidence, the Board 
finds that the Veteran's statements as to in-service 
hemorrhoids and post-service continuity of hemorrhoid 
symptomatology conflict with the other evidence of record, 
and this testimony is therefore not credible and outweighed 
by that other evidence.  Specifically, the STRs reflect that 
the Veteran's complaints of hemorrhoids were thoroughly 
investigated and medical professionals repeatedly concluded 
based on examination and laboratory test findings that the 
Veteran did not have hemorrhoids.  Moreover, the Veteran's 
own repeated statements during service that he did not have 
and had never had piles or rectal disease further undercut 
his later statements as to continuity of symptomatology.  In 
addition, the fact that the Veteran claimed service 
connection for multiple other disabilities and sought 
treatment for many other symptoms, but never claimed or 
complained of hemorrhoids until many years after service, 
weighs against a finding of continuity of symptomatology.  
This silence when otherwise speaking affirmatively 
constitutes negative evidence.  The Board therefore finds 
that the evidence of a lack of continuity of symptomatology, 
consisting of the medical evidence and the Veteran's prior 
statements, outweighs the evidence of continuity of 
symptomatology, consisting of the Veteran's statements made 
in connection with the current claim.

The Board must also consider the opinions as to the etiology 
of the Veteran's current hemorrhoids.  As noted, the Court 
has held that the January 2008 VA examiner's opinion is 
entitled to no probative value because it was based on an 
inaccurate factual premise, so further discussion of this 
opinion is unnecessary.  However, the opinion of the January 
2010 VA examiner is not similarly flawed. Rather, the January 
2010 VA examiner accurately recounted the Veteran's medical 
history, including considering his own statements that his 
hemorrhoids began in the 1960s during service.  The VA 
examiner specifically noted the Veteran's in-service 
complaint of rectal bleeding for a week and a half in January 
1967, the negative proctoscopy in January 1967, the normal 
barium enema in February 1967, the normal March 1970 
examination, the April 1971 denial of piles of rectal 
disease, and the numerous items listed on the separation 
examination as to interval history without any mention of 
hemorrhoids or rectal problems.  The VA examiner found that 
there were no objective findings of hemorrhoids in service.  
The VA examiner also included the August 2001 
hemorrhoidectomy operation report and an October 2009 normal 
colonoscopy report in the January 2010 VA examination report.  
He noted the history of hemorrhoids and the lack of 
hemorrhoids on the January 2010 examination.  The VA examiner 
also noted that the Veteran appeared to be intentionally 
vague with his answer and gave details when he thought it 
would help his case and claimed to remember nothing when 
hard/straight questions were asked.  The VA examiner 
concluded that "there is absolutely no objective evidence 
that this Veteran ever had any problem in the military which 
is related to his future development of hemorrhoids."

The Board finds that the January 2010 VA examiner's opinion 
is entitled to significant probative weight.  He accurately 
reviewed the evidence in the claims file including the STRs, 
considered the Veteran's statements, and based his conclusion 
on the lack of medical evidence of hemorrhoids in service as 
well as the nature of the Veteran's answers to his questions.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning).

The only other opinion is that of the Veteran himself, who 
stated in his August 2009 substantive appeal (VA Form 9) that 
his hemorrhoids first occurred in service, that he had post-
service surgery for his hemorrhoids, and "it is definitely 
related to my military duties."  Lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
Even if the Veteran were competent to opine as to whether his 
post-service hemorrhoids are related to his reported symptoms 
in service, compare Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis) 
and Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose 
or label a mental condition, not the claimant"); with 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet), the probative value of this opinion is 
outweighed by the more detailed opinion of the more qualified 
staff physician who conducted the January 2010 VA 
examination.  Moreover, as noted above, to the extent that 
the Veteran reported hemorrhoids during service or continuity 
of symptomatology, the Board has found that his statements 
are not credible because the Veteran is an inconsistent 
historian and his statements conflict with the other evidence 
of record.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for hemorrhoids.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


